In The


Court of Appeals


Ninth District of Texas at Beaumont

____________________


NO. 09-07-042 CV

____________________


IN RE CHRISTOPHER ALLEN SIMONS




Original Proceeding



MEMORANDUM OPINION
	The relator, Christopher Allen Simons, seeks an order that he be provided a free copy
of the documents filed in trial court Cause No. 14251, including the trial court's minutes,
probation reports, and the record of the proceedings conducted in the trial court.  This Court
dismissed Simons's appeal and our mandate issued June 25, 2001.  Simons v. State, No. 09-00-329-CR (Tex. App.--Beaumont 2001, no pet.).  Simons requested that a record be
prepared for the purpose of preparing an application for writ of habeas corpus. 
	An indigent defendant is not entitled to a free record once he has exhausted his appeal,
absent some compelling, recognized reason.  See Eubanks v. Mullin, 909 S.W.2d 574, 576-77
(Tex. App.--Fort Worth 1995, orig. proceeding); Escobar v. State, 880 S.W.2d 782, 784
(Tex. App.--Houston [1st Dist.] 1993, order).  Simons has not demonstrated that he would
be entitled to have the merits of a cognizable claim addressed in a habeas corpus proceeding.
	The relator has not shown that he is entitled to the relief sought.  Accordingly, the
petition for writ of mandamus is denied.
	WRIT DENIED.

									PER CURIAM

Opinion Delivered February 1, 2007
Before McKeithen, C.J., Gaultney and Kreger, JJ.